DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the term “machine-readable storage medium” has not been defined in the instant specification to exclude non-statutory types of media (i.e. signals per se). The Examiner notes that adding the term “non-transitory” will overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 11-12, 14-17, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fehrenbach et al. (US# 2020/0092685 hereinafter referred to as Fehrenbach).

	RE Claim 1, Fehrenbach discloses a method, comprising:
	Selecting, by a network device comprising a processor (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station), an association parameter that provides a criterion for associating a user equipment with a group of user equipments (See Fehrenbach [0004]-[0005], [0361]-[0363] – base station sending parameters/control information for UE to use for associating with other UEs in UE group and UE group manager); and
	Communicating, by the network device, to the user equipment, the criterion, enabling the user equipment to select a local manager from a group of candidate local managers of the group of user equipments, based on the criterion (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station providing parameters/control information to UE for UE to decide which group manager to select).

Claim 2, Fehrenbach discloses a method, as set forth in claim 1 above, wherein the communicating the criterion to the user equipment comprises communicating the association parameter to the local manager (See Fehrenbach [0326] – base station providing group manager with selection criteria), enabling the local manager to generate the criterion based on the association parameter and communicate the criterion to the user equipment (See Fehrenbach [0283], [0326]-[0332] – group manager sends selection criteria/control signaling to UE to allow UE to select group manager [0332]).

	RE Claim 6, Fehrenbach discloses a method, as set forth in claim 2 above, wherein the criterion comprises an approach to selecting the local manager that depends upon a network metric (See Fehrenbach [0326]-[0332] – i.e. selecting manager based on network information and criteria [0332]).

	RE Claim 7, Fehrenbach discloses a method, as set forth in claim 6 above, wherein the local manager is further enabled to communicate the network metric to the user equipment (See Fehrenbach [0326]-[0332] – group manager sends selection criteria/control signaling to UE to allow UE to select group manager [0332]), enabling the user equipment to select the local manager based on the approach and the network metric (See Fehrenbach [0326]-[0332] – selection of manager is based on network information and criteria [0332]).

Claim 8, Fehrenbach discloses a method, as set forth in claim 1 above, wherein the communicating the association parameter to the user equipment comprises communicating the association parameter to the local manager (See Fehrenbach [0326] – base station providing group manager with selection criteria), enabling the local manager to select a network metric to communicate to the user equipment (See Fehrenbach [0326]-[0332] – group manager sends selection criteria/control signaling to UE to allow UE to select group manager [0332]), and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to select the local manager based on an approach selected by the user equipment and the network metric (See Fehrenbach [0326]-[0332] – selection of manager is based on network information and criteria [0332]).

	RE Claim 11, Fehrenbach discloses a system, comprising:
	A processor (See Fehrenbach FIG 2 – network devices have processors); and
	a memory that stores executable instructions that, when executed by the processor (See Fehrenbach FIG 2 – network devices have memories), facilitate performance of operations, comprising: 
	identifying a group of local managers of a group of user equipments; and 
	receiving, from a network device, a criterion for selecting a local manager from the group of local managers of the group of user equipments (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station providing parameters/control information to UE for UE to decide which group manager to select), wherein the criterion is based on an association parameter selected by the network device (See Fehrenbach [0004]-[0005], [0361]-[0363] – base station sending parameters/control information for UE to use for associating with other UEs in UE group and UE group manager).

	RE Claim 12, Fehrenbach discloses a system, as set forth in claim 11 above, wherein the local manager generates the criterion based on the association parameter and communicates the criterion to the user equipment (See Fehrenbach [0283], [0326]-[0332] – group manager sends selection criteria/control signaling to UE to allow UE to select group manager [0332]).

	RE Claim 14, Fehrenbach discloses a system, as set forth in claim 11 above, wherein the operations further comprise receiving a control channel message comprising a notification that an updated criterion is available from a broadcasted signal (See Fehrenbach [0361], [0560]-[0561] – selection criteria can be signaled via broadcast).

	RE Claim 15, Fehrenbach discloses a system, as set forth in claim 14 above, wherein the control channel message is a paging message and the broadcasted signal comprises a system information block (See Fehrenbach [0137] – control information broadcasted in system information block).

Claim 16, Fehrenbach discloses a system, as set forth in claim 14 above, wherein the broadcasted signal is broadcast by the local manager, and wherein the broadcasted signal is based on the association parameter (See Fehrenbach [0360] – control information from base station can be first received by group manager and then broadcasted by group manager).

	RE Claim 17, Fehrenbach discloses a system, as set forth in claim 14 above, wherein the broadcasted signal is broadcast by the network device (See Fehrenbach [0362] – selection criteria sent from base station).

	RE Claim 18, Fehrenbach discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor of a network device (See Fehrenbach FIGs 1-2 – network devices have machine-readable storage mediums (i.e. memory)), facilitate performance of operations, comprising: 
	selecting an association parameter that provides a criterion for associating user equipment with a group of user equipments (See Fehrenbach [0004]-[0005], [0361]-[0363] – base station sending parameters/control information for UE to use for associating with other UEs in UE group and UE group manager); and 
	communicating to a user equipment, the criterion, enabling the user equipment to select a local manager from a group of candidate local managers of the group of user equipments, based on the criterion (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station providing parameters/control information to UE for UE to decide which group manager to select).

	RE Claim 19, Fehrenbach discloses a machine-readable storage medium, as set forth in claim 18 above, wherein the communicating the criterion to the user equipment comprises communicating the association parameter to the local manager (See Fehrenbach [0326] – base station providing group manager with selection criteria), enabling the local manager to generate the criterion based on the association parameter and communicate the criterion to the user equipment (See Fehrenbach [0283], [0326]-[0332] – group manager sends selection criteria/control signaling to UE to allow UE to select group manager [0332]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 3-4, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. (US# 2020/0092685 hereinafter referred to as Fehrenbach) in view of Roy (US# 2014/0286178).

	RE Claim 3, Fehrenbach discloses a method, as set forth in claim 2 above. Fehrenbach does not specifically disclose wherein the criterion generated by the local manager is an aggregated cost metric generated based on the association parameter and a network metric, and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to select the local manager based on the aggregated cost metric.
	However, Roy teaches of wherein the criterion generated by the local manager is an aggregated cost metric generated based on the association parameter and a network metric (See Roy [0008], [0010] – for selecting cluster head, utilizing a determination probability that is based on residual energy and communication cost), and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to select the local manager See Roy [0008], [0010] – comparing determination probability relative to threshold to determine cluster head).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, wherein the criterion generated by the local manager is an aggregated cost metric generated based on the association parameter and a network metric, and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to select the local manager based on the aggregated cost metric, as taught in Roy. One is motivated as such in order to account for communication costs within the device group as well accounting for communication costs within the larger wireless network (See Roy Background; Summary).

	RE Claim 4, Fehrenbach, modified by Roy, discloses a method, as set forth in claim 3 above, wherein the network metric comprises a value corresponding to a workload of the local manager (See Roy [0008], [0010] – i.e. determination probability that is based on residual energy).

	RE Claim 13, Fehrenbach discloses a system, as set forth in claim 12 above. Fehrenbach does not specifically disclose wherein the criterion generated by the local manager is an aggregated cost metric generated based on the association parameter and a network metric, and wherein the enabling the user equipment to select the local 
	However, Roy teaches of wherein the criterion generated by the local manager is an aggregated cost metric generated based on the association parameter and a network metric (See Roy [0008], [0010] – for selecting cluster head, utilizing a determination probability that is based on residual energy and communication cost), and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to select the local manager based on the aggregated cost metric (See Roy [0008], [0010] – comparing determination probability relative to threshold to determine cluster head).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, wherein the criterion generated by the local manager is an aggregated cost metric generated based on the association parameter and a network metric, and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to select the local manager based on the aggregated cost metric, as taught in Roy. One is motivated as such in order to account for communication costs within the device group as well accounting for communication costs within the larger wireless network (See Roy Background; Summary).

	RE Claim 20, Fehrenbach discloses a machine-readable storage medium, as set forth in claim 19 above. Fehrenbach does not specifically disclose wherein the criterion 
	However, Roy teaches of wherein the criterion generated by the local manager is an aggregated cost metric generated based on the association parameter and a network metric (See Roy [0008], [0010] – for selecting cluster head, utilizing a determination probability that is based on residual energy and communication cost), and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to select the local manager based on the aggregated cost metric (See Roy [0008], [0010] – comparing determination probability relative to threshold to determine cluster head).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, wherein the criterion generated by the local manager is an aggregated cost metric generated based on the association parameter and a network metric, and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to select the local manager based on the aggregated cost metric, as taught in Roy. One is motivated as such in order to account for communication costs within the device group as well accounting for communication costs within the larger wireless network (See Roy Background; Summary).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. (US# 2020/0092685 hereinafter referred to as Fehrenbach) in view of Cain et al. (US# 2003/0202468 hereinafter referred to as Cain).

	RE Claim 9, Fehrenbach discloses a method, as set forth in claim 1 above, 	wherein the communicating the criterion to the user equipment comprises communicating a parameter for an approach to selecting the local manager by the user equipment (See Fehrenbach [0326]-[0332] – communicating information used for the selection [0332]), and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to select the local manager based on the approach and the parameter (See Fehrenbach [0326]-[0332] – i.e. selecting manager based on network information and criteria [0332]). 	Fehrenbach does not specifically disclose wherein the communicating the criterion to the user equipment comprises communicating a weighting factor for an approach to selecting the local manager by the user equipment, and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to select the local manager based on the approach and the weighting factor.
	However, Cain teaches of wherein the communicating the criterion to the user equipment comprises communicating a weighting factor for an approach to selecting the local manager by the user equipment (See Cain [0089] – selecting cluster leader node based on weighted sum), and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to See Cain [0089] – selecting cluster leader node based on weighted sum which is determined based on ranking of QoS node parameters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, wherein the communicating the criterion to the user equipment comprises communicating a weighting factor for an approach to selecting the local manager by the user equipment, and wherein the enabling the user equipment to select the local manager based on the criterion comprises enabling the user equipment to select the local manager based on the approach and the weighting factor, as taught in Cain. One is motivated as such in order to more efficiently associate node clusters and designate cluster leaders (See Cain Background).

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mok (US# 2019/0096265), Chen et al. (US# 10,897,792), Celebi et al. (US# 2015/0223143), Ohtsuji et al. (US# 2018/0184436), Elsherif et al. (US# 2016/0345343).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477